CLINTON, Judge,
concurring.
While the Court correctly disposes of the final ground for review, slip opinion, at 280, it does not address a core contention in this cause, towit: the Fort Worth Court of Appeals wrongly determined that the instrument, excerpted at 279, is not a commitment or a warrant because “it failed *281to contain language directing anyone to arrest appellant.” Id., at 280.
In Ex parte Calvillo Amaya, 748 S.W.2d 224 (Tex.1988), the Supreme Court restated essential requisites of a commitment in a civil constructive contempt matter, viz:
“... A commitment is a warrant, order or process by which a court of magistrate DIRECTS a ministerial officer to take a person to jail or to prison and to detain him there. In order to satisfy due process requirements, both a written judgment of contempt and a written commitment ORDER are necessary to imprison a person for civil constructive contempt of court, [citations omitted].” *
That the paper in this cause is captioned in part “Order of Commitment” does not make it one. Without more, it is merely a judgment. Ex parte Palmateer, supra. In the absence of a commitment, restraint is illegal. Ex parte Alderete, 83 Tex.Cr.R. 358, 203 S.W. 763, at 765 (1918).

 Ironically, the line of authority developed by the Supreme Court to resolve such issues on the civil side goes back to Ex parte Kearby, 35 Tex.Cr.R. 531, 34 S.W. 635, 35 Tex.Cr.R. 634 (1896). See, e.g., Ex parte Palmateer, 150 Tex. 510, 243 S.W.2d 160 (1951), and cases cited therein making abundantly plain that following a written judgment of contempt the court must order and there must be issued and delivered to a designated officer a written commitment commanding that officer to arrest the contemner and to hold him under prescribed terms and conditions to satisfy the judgment. See, e.g., Ex parte Barnett, 600 S.W.2d 252, n. 1, at 253-254 (Tex.1980).